Case 5:18-cr-00026 Document 913 Filed 05/12/21 Page 1 of 4 PageID #: 3910




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  BECKLEY


   UNITED STATES OF AMERICA


   v.                                                 CRIMINAL NO. 5:18-cr-00026


   JAMES H. BLUME, JR.
   MARK T. RADCLIFFE
   MICHAEL T. MORAN
   SANJAY MEHTA
   BRIAN GULLETT
   VERNON STANLEY
   MARK CLARKSON

                              UNITED STATES MOTION TO
                               RECONSIDER TRIAL DATE


           Comes now the United States of America, by Steven Loew, Assistant

   United States Attorney for the Southern District of West Virginia, and informs the

   Court regarding an international trip the undersigned AUSA has had planned for over a

   year. The undersigned AUSA respectfully requests the Court to reconsider the January 4,

   2022 trial date set forth in its Order. ECF 912.

           On Friday, May 7, 2021, the Court held a status conference regarding defendants’

   motion for a continuance of the trial set for July 6, 2021. The United States did not oppose

   the continuance, so long as the trial was set for September or October. At the hearing,

   the Court stated that trial may be set for September or January.1




   1
    The undersigned AUSA was unable to attend the Friday hearing as he was in the process of
   packing and moving homes.
Case 5:18-cr-00026 Document 913 Filed 05/12/21 Page 2 of 4 PageID #: 3911




           In 2020, the undersigned AUSA planned an international trip with several other

   people which was to take place at the end of January and into February 2021. Because of

   the pandemic, the trip had to be cancelled. The trip was rescheduled for the

   corresponding days for 2022, that is January 27, 2022 through February 6, 2022. The

   undersigned AUSA has paid a nonrefundable one‐thousand‐dollar ($1,000) deposit for the

   trip.

           Accordingly, the undersigned AUSA respectfully requests the Court to reconsider

   the January 4, 2022 date for the trial in this case.


                                                      Respectfully submitted,

                                                      LISA G. JOHNSTON
                                                      Acting United States Attorney

                                             By:
                                                      s/Steven I. Loew
                                                      STEVEN I. LOEW
                                                      Assistant United States Attorney
                                                      300 Virginia Street, East
                                                      Room 4000
                                                      Charleston, WV 25301
                                                      Telephone: 304-345-2200
                                                      Fax: 304-347-5104
                                                      Email: steven.loew2@usdoj.gov




                                                 2
Case 5:18-cr-00026 Document 913 Filed 05/12/21 Page 3 of 4 PageID #: 3912




                               CERTIFICATE OF SERVICE

           It is hereby certified that the foregoing “UNITED STATES MOTION TO

   RECONSIDER TRIAL DATE” has been electronically filed and service has been made

   on opposing counsel by virtue of electronic filing on this 12th day of May, 2021 to:


                           Charles Whittaker Neely
                           Neely and Callaghan
                           1337 Virginia Street, East
                           Charleston, WV 25301
                           Email: mcallaghan@neelycallaghan.com
                                  Counsel for James H. Blume, Jr.

                           Derrick W. Lefler
                           Derrick W. Lefler, Attorney at Law
                           1607 Honaker Avenue
                           Princeton, WV 24740
                           Email: dlef@citlink.net
                                  Counsel for Mark T. Radcliffe

                           John H. Tinney, Jr.
                           Hendrickson & Long PLLC
                           214 Capitol Street
                           Charleston, WV 25301
                           Email: JTinney@handl.com
                                  Counsel for Michael T. Moran, M.D.

                           John A. Carr
                           179 Summers Street
                           Suite 209
                           Charleston, WV 25301
                           Email: jcarr@jcarr@jcarrlaw.com
                                  Counsel for Sanjay Mehta, D.O.

                           Harry A. Smith, III
                           Jory & Smith
                           P. O. Box 1909
                           Elkins, WV 26241
                           Email: hasmith@jorysmith.com
                                   Counsel for Brian Gullett, D.O.
Case 5:18-cr-00026 Document 913 Filed 05/12/21 Page 4 of 4 PageID #: 3913




                     Michael T. Clifford
                     723 Kanawha Blvd. East
                     Union Bldg., Suite 1200
                     Charleston, WV 25301
                            Counsel for Vernon Stanley, M.D.

                     Thomas W. Smith
                     P. O. Box 25339
                     Charleston, WV 25339
                     Email: tomsmithwv@gmail.com
                            Counsel for Mark Clarkson, D.O.




                                   By:    /s/ Steven I. Loew
                                          STEVEN I. LOEW
                                          Assistant United States Attorney
                                          WV Bar No. 7412
                                          300 Virginia Street, East
                                          Room 4000
                                          Charleston, WV 25301
                                          Telephone: 304-345-2200
                                          Fax: 304-347-5104
                                          Email: steven.loew2@usdoj.gov




                                     4
